DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities:
in claim 1, line 9: “the same longitudinal position” should be “a same longitudinal position”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 20-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein the inner diameter has a constant value along the sheath proximal from the distal end” in lines 3-4.  The only “inner diameter” mentioned in the claim was that of the tube in claim 3, lines 1-2.  However, claim 1 recites “wherein a proximal end of the tube is collocated with a proximal end of the distal end of the sheath” in lines 14-15.  It is not clear how the inner diameter of the tube has a constant value along the sheath proximal from the distal end when its proximal end is collocated with a proximal end of the distal end of the sheath.  
Claim 20 recites “a second outer diameter” in line 9, but it is not clear what relationship this recitation has with the other recitations in the claim.  A second outer diameter of what?  Clarification is required.
Claims 21-28 are rejected by virtue of their dependence from claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/125707 (Matsuno ‘707)(previously cited) in which U.S. Patent Application Publication No. 2015/0087994 (Matsuno ‘994)(previously cited) is considered to be the English-language equivalent, in view of U.S. Patent Application Publication No. 2005/0215942 (Abrahamson)(previously cited).
Matsuno ‘707 teaches a needle apparatus comprising: a handle having a needle actuator (the needle slider 23 of Matsuno ‘707) and a body section (the operation body 9 of Matsuno ‘707); a needle (the needle tube 3 of Matsuno ‘707) having a proximal end connected to the needle actuator (the needle slider 23 of Matsuno ‘707; and a sheath (the needle sheath 7 of Matsuno ‘707) comprising: a proximal end (the proximal end of the sheath 7 of Matsuno ‘707) connected to the body section (the operation body 9 of Matsuno ‘707) of the handle; a distal end 
Matsuno ‘707 discloses that the coil 71 is used to prevent blocking when the sheath 7 is bent, i.e., kinking (paragraph 0035 of Matsuno ‘994).  Abrahamson similarly teaches that the use of tubular stiffening members so as to provide enhanced pushability and torqueability (paragraphs 0059 and 0094 of Abrahamson) and/or deter buckling and kinking (paragraph 0084 of Abrahamson).  With respect to the location of the stiffening members, Abrahamson teaches that the stiffening members may run up to the terminal distal end of the instrument.  For example, the stiffening member 320 in FIG. 6, the stiffening member 340 in FIG. 7A, the stiffening member 142 in FIG. 7B, and the stiffening members 150 in FIGS. 10, 13, and 16.  Also, paragraph 0084 of Abrahamson discloses that the stiffening member 202 is located in that distal region of the catheter that is susceptible to buckling or kinking (paragraph 0084 of Abrahamson).  From these teachings, Abrahamson is suggesting that the placement of the stiffening member at and in the distal end of the instrument is desirable so as to resist buckling or kinking.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the extend the coil 71 of Matsuno to and in the distal end of the sheath since it makes the sheath more resistant to buckling and kinking at the distal end.
With respect to claim 20, the combination teaches or suggests a sheath device comprising: 
a handle (the needle slider 23 of Matsuno ‘707, the operation body 9 of Matsuno ‘707); 
a sheath (the needle sheath 7 of Matsuno ‘707) including: 

a proximal end (the proximal end of the sheath 7 of Matsuno ‘707) connected to the handle; and 
a lumen (the lumen of the sheath 7 of Matsuno ‘707) passing from the proximal end to the distal end of the sheath; and
a tube (the coil 71 of Matsuno ‘707) received within the lumen at the distal end of the sheath (the distal end of the sheath 7 in which the coil 71 resides), 
wherein the first outer diameter is collocated longitudinally with the tube (the coil 71 and the distal end of the sheath 7 in which the coil 71 resides (and its first outer diameter) are collocated longitudinally), 
wherein the first outer diameter is greater than a second outer diameter (the first outer diameter of the distal end of the sheath 7 in which the coil 71 resides is greater than a second outer diameter of the stylet 27),
wherein a proximal end of the tube is collocated with a proximal end of the distal end of the sheath (the proximate end of the coil 71 is collocated with the proximal end of the distal end of the sheath 7 in which the coil 71 resides)
With respect to claim 21, the combination teaches or suggests that an outer diameter of the tube is greater than an inner diameter of the lumen at the proximal end of the sheath (the outer diameter of the coil 71 is greater than the inner diameter of the lumen at the proximal end of the sheath (see FIG. 3 of Matsuno ‘707)).
With respect to claim 22, the combination teaches or suggests that an inner diameter of the tube is greater than or equal to an inner diameter of the lumen at the proximal end of the .

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuno ‘707 in which Matsuno ‘994 is considered to be the English-language equivalent, in view of Abrahamson, and further in view of U.S. Patent No. 5,336,178 (Kaplan) (previously cited).
Matsuno ‘707 teaches a needle apparatus comprising: a handle having a needle actuator (the needle slider 23 of Matsuno ‘707) and a body section (the operation body 9 of Matsuno ‘707); a needle (the needle tube 3 of Matsuno ‘707) having a proximal end connected to the needle actuator (the needle slider 23 of Matsuno ‘707; and a sheath (the needle sheath 7 of Matsuno ‘707) comprising: a proximal end (the proximal end of the sheath 7 of Matsuno ‘707) connected to the body section (the operation body 9 of Matsuno ‘707) of the handle; a distal end (the distal end of the sheath 7 of Matsuno ‘707); a lumen passing from the proximal end to the distal end of the sheath, the lumen is configured to receive the needle (the lumen of the sheath 7 of Matsuno ‘707); and a tube (the coil 71 of Matsuno ‘707) received within the lumen.
Matsuno ‘707 discloses that the coil 71 is used to prevent blocking when the sheath 7 is bent, i.e., kinking (paragraph 0035 of Matsuno ‘994).  Abrahamson similarly teaches that the use of tubular stiffening members so as to provide enhanced pushability and torqueability (paragraphs 0059 and 0094 of Abrahamson) and/or deter buckling and kinking (paragraph 0084 of Abrahamson).  With respect to the location of the stiffening members, Abrahamson teaches that the stiffening members may run up to the terminal distal end of the instrument.  For example, the stiffening member 320 in FIG. 6, the stiffening member 340 in FIG. 7A, the stiffening member 142 in FIG. 7B, and the stiffening members 150 in FIGS. 10, 13, and 16.  
Matsuno ‘707 does not teach wherein the distal end of the sheath has a first outer diameter and a proximal end of the sheath connected to the handle has a second outer diameter wherein the first outer diameter is greater than the second outer diameter.  Kaplan teaches a trumpet shaped distal end (FIG. 15C of Kaplan) which facilitates a smooth retraction of an implement back into the lumen (col. 15, lines 15-30 of Kaplan).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the distal end of the sheath of Matsuno ‘707 as a trumpet shape so as to facilitate a smooth retraction of the needle back into the lumen.
With respect to claim 29, the combination teaches or suggests a sheath device comprising: 
providing a handle (providing the needle slider 23 and the operation body 9 of Matsuno ‘707); 
providing a sheath (providing the needle sheath 7 of Matsuno ‘707) including: 
a distal end having a first outer diameter (the distal end of the sheath 7 in which the coil 71 resides with its trumpet shaped diameter); 

a lumen (the lumen of the sheath 7 of Matsuno ‘707) passing from the proximal end to the distal end of the sheath; and
providing a tube inside the lumen at the distal end of the sheath (providing the coil 71 of Matsuno ‘707 up to the distal end of the sheath), 
wherein the first outer diameter is collocated with the tube (the coil 71 and the distal end of the sheath 7 in which the coil 71 resides (with its trumpet shaped diameter) are collocated longitudinally), 
wherein the first outer diameter is greater than the second outer diameter (the trumpet shaped diameter of the distal end of the sheath 7 in which the coil 71 resides has a larger diameter than the portion of the needle sheath 7 of Matsuno ‘707 proximal from the trumpet shaped diameter).
With respect to claim 30, the combination teaches or suggests that an inner diameter of the tube is greater than or equal to an inner diameter of the lumen at the proximal end of the sheath (the inner diameter of the coil 71 is greater than or equal to the inner diameter of the lumen at the proximal end of the sheath (see FIG. 3 of Matsuno ‘707)).

Claims 20 and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0081965 (Mugan)(previously cited), in view of Abrahamson, and further in view of U.S. Patent Application Publication No. 2004/0193140 (Griffin)(previously cited).

Abrahamson teaches that the use of tubular stiffening members provides enhanced pushability and torqueability (paragraphs 0059 and 0094 of Abrahamson) and/or deter buckling and kinking (paragraph 0084 of Abrahamson).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a stiffening member in the sheath of Mugan so as to enhanced pushability and torqueability and/or deter buckling and kinking.  
Abrahamson teaches that there are many types of construction for stiffening members including coils, braids, and the various stiffening components disclosed in Abrahamson (paragraphs 0081 and 0084 of Abrahamson; stiffening members 202, 238, 320, 150, 152 of Abrahamson). Griffin teaches a stiffening member can be made from a stainless steel tube that is cut so as to have a plurality of apertures, such as cuts, slits, slots, or the like (paragraphs 0040 and 0045 of Griffin).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the stiffening member of Griffin as the stiffening member of the combination or to fashion the stiffening member of the combination from a stainless steel tube that is cut so as to have a plurality of cuts, slits, slots, or the like since it is a simple substitution of one known element for another to obtain predictable results. 
With respect to the location of the stiffening members, Abrahamson teaches that the stiffening members may run up to the terminal distal end of the instrument.  For example, the stiffening member 320 in FIG. 6, the stiffening member 340 in FIG. 7A, the stiffening member 
With respect to claim 20, the combination teaches or suggests a sheath device comprising: 
a handle (the needle housing member 20 and the distal handle member 16 of Mugan); 
a sheath (the sheath 154, 160, 166, 172 of Mugan) including: 
a distal end having a first outer diameter (the distal end of the sheath of Mugan where the stiffening member resides); 
a proximal end connected to the handle (the proximal end of the sheath connected to the distal handle member 26 of Mugan); and 
a lumen (the lumen of the sheath of Mugan) passing from the proximal end to the distal end of the sheath; and
a tube (the stiffening member of the combination; paragraphs 0040 and 0045 of Griffin) received within the lumen at the distal end of the sheath (the stiffening member of the combination at and in the distal end of the sheath of Mugan), 

wherein the first outer diameter is greater than a second outer diameter (the outer diameter of the distal end of the sheath of Mugan where the stiffening member resides has a larger diameter than the second outer diameter of the element 150, 156, 164, and 168),
wherein a proximal end of the tube is collocated with a proximal end of the distal end of the sheath (the proximate end of the stiffening member is collocated with the proximal end of the distal end of the sheath of Mugan where the stiffening member resides).
With respect to claim 23, the combination teaches or suggests that the tube is stainless steel (paragraph 0045 of Griffin).
With respect to claim 24, the combination teaches or suggests that the tube comprises a plurality of cuts (the stiffening member of the combination; paragraphs 0040 and 0045 of Griffin).
With respect to claim 25, the combination teaches or suggests that the plurality of cuts are radial cuts (the stiffening member of the combination; paragraphs 0040 and 0045 of Griffin).
With respect to claim 26, the combination teaches or suggests that the plurality of cuts are spiral cuts (the stiffening member of the combination; paragraphs 0040 and 0045 of Griffin).
With respect to claim 27, the combination teaches or suggests that the plurality of cuts are overlapping cuts (the stiffening member of the combination; paragraphs 0040 and 0045 of Griffin).
.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Mugan, in view of Abrahamson, and further in view of Griffin, and further in view of Kaplan.
Mugan teaches a needle apparatus comprising: a handle (the handle 12, the handle member 14, 16, or the housing member 174 of Mugan); a needle (the needle 150, 156, 164, 168 of Mugan) having a proximal end connected to the handle; and a sheath (the sheath 154, 160, 166, 172 of Mugan) having a lumen configured to receive of the needle.
Abrahamson teaches that the use of tubular stiffening members provides enhanced pushability and torqueability (paragraphs 0059 and 0094 of Abrahamson) and/or deter buckling and kinking (paragraph 0084 of Abrahamson).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a stiffening member in the sheath of Mugan so as to enhanced pushability and torqueability and/or deter buckling and kinking.  
Abrahamson teaches that there are many types of construction for stiffening members including coils, braids, and the various stiffening components disclosed in Abrahamson (paragraphs 0081 and 0084 of Abrahamson; stiffening members 202, 238, 320, 150, 152 of 
With respect to the location of the stiffening members, Abrahamson teaches that the stiffening members may run up to the terminal distal end of the instrument.  For example, the stiffening member 320 in FIG. 6, the stiffening member 340 in FIG. 7A, the stiffening member 142 in FIG. 7B, and the stiffening members 150 in FIGS. 10, 13, and 16.  Also, paragraph 0084 of Abrahamson discloses that the stiffening member 202 is located in that distal region of the catheter that is susceptible to buckling or kinking (paragraph 0084 of Abrahamson).  From these teachings, Abrahamson is suggesting that the placement of the stiffening member at and in the distal end of the instrument is desirable so as to resist buckling or kinking.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the stiffening member of Griffin at and in the distal end of the sheath since it makes the sheath resistant to buckling and kinking at the distal end.
The combination does not teach wherein the distal end has a first outer diameter and a portion of the sheath proximal from the distal end has a second outer diameter, the first outer diameter is greater than the second outer diameter.  Kaplan teaches a trumpet shaped distal end (FIG. 15C of Kaplan) which facilitates a smooth retraction of an implement back into the lumen (col. 15, lines 15-30 of Kaplan).  It would have been obvious to one of ordinary skill in the art 
With respect to claim 29, the combination teaches or suggests a method comprising: 
providing a handle (providing the needle housing member 20 and the distal handle member 16 of Mugan); 
providing a sheath (providing the sheath 154, 160, 166, 172 of Mugan) including: 
a distal end having a first outer diameter (the distal end of the sheath having the trumpet-shaped diameter); 
a proximal end connected to the handle (the proximal end of the sheath connected to the distal handle member 26 of Mugan), the proximal end having a second outer diameter (the diameter of the sheath proximate to the trumpet-shaped diameter); and 
a lumen (the lumen of the sheath of Mugan) passing from the proximal end to the distal end of the sheath; and
providing a tube inside the lumen at the distal end of the sheath (providing the stiffening member of the combination; paragraphs 0040 and 0045 of Griffin), wherein the first outer diameter is collocated with the tube (the stiffening member of the combination at and in the distal end of the sheath of Mugan with its trumpet-shaped diameter), 
wherein the first outer diameter is greater than the second outer diameter (the trumpet shaped diameter of the distal end of the sheath has a larger diameter than the diameter of the sheath proximate to the trumpet-shaped diameter).

Allowable Subject Matter
Claims 1-2 and 4-9 are allowed.  Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance.
With respect to claim 1, the prior art does not teach or suggest “a tube received within the lumen, the tube having the same longitudinal position as the distal end of the sheath, wherein the distal end has a first outer diameter and a portion of the sheath proximal from the distal end has a second outer diameter, the first outer diameter is greater than the second outer diameter, wherein a proximal end of the tube is collocated with a proximal end of the distal end of the sheath”.
Claims 2-9 are allowable by virtue of their dependence from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
The Applicant’s arguments filed 10/22/2021 have been fully considered.
Claim objections
There are new grounds of claim objections that were necessitated by the claim amendments filed on 10/22/2021.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that were necessitated by the claim amendments filed on 10/22/2021.
With respect to claim 20, the Applicant did not address, by amendment or argument, the indefiniteness issue with respect to the “second outer diameter” in line 9.  The Examiner cannot see a reason to withdraw the rejection.
Prior art rejection based on Matsuno ‘707 and Kaplan
With respect to claims 20 and 29, these claims do not recite the same features as claim 1, contrary to the Applicant’s assertion that they recite similar limitations to those recited in claim 1.  Thus, reliance on the features of claim 1 for the allowability of claims 20 and 29 is improper.
Also, there is a new ground of rejection of claims 20-22 based on Matsuno ‘707 and Abrahamson that were necessitated by the claim amendments filed on 10/22/2021.
Further, there is a new ground of rejection of claims 29-30 based on Matsuno ‘707, Abrahamson, and Kaplan that were necessitated by the claim amendments filed on 10/22/2021.
With respect to claim 29, the combination teaches a coil that extends to the distal end of the sheath where the trumpet-shaped diameter is.  Thus, the first outer diameter (the trumpet-shaped diameter of the sheath) is collocated with the tube (the coil).
Prior art rejection based on Mugan, Abrahamson, Griffin, and Kaplan
With respect to claims 20 and 29, these claims do not recite the same features as claim 1, contrary to the Applicant’s assertion that they recite similar to those recited in claim 1.  Thus, reliance on the features of claim 1 for the allowability of claims 20 and 29 is improper.
Also, there is a new ground of rejection of claims 20 and 23-28 based on Mugan, Abrahamson, and Griffin that were necessitated by the claim amendments filed on 10/22/2021.

With respect to claim 29, the combination teaches a stiffening member that extends to the distal end of the sheath where the trumpet-shaped diameter is.  Thus, the first outer diameter (the trumpet-shaped diameter of the sheath) is collocated with the tube (the stiffening member).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791